Roberds, P. J.
Blount, tbe appellant, plead guilty in the Circuit Court of Neshoba County, Mississippi, to two separate charges of trespass and one charge of assault and battery. In each case, he was sentenced to pay a fine and serve a term in jail. The jail sentences were suspended during good behavior.
Later, upon due notice to Blount and a full hearing, and upon ample evidence, it was found and adjudicated by said circuit court that Blount, without any justification whatever, using a rifle and a pistol, had shot at one John L. Horn four times, three of the bullets hitting Horn. The trial judge revoked the former suspensions of the jail sentences and ordered that Blount be placed in jail to' serve said sentences. Prom that action Blount attempts to appeal to this Court.
 We have held that such an appeal does not lie. Kittrell v. State, 201 Miss. 515, 29 So. 2d 313; Mason v. Cochran, Sheriff, 209 Miss. 163, 46 So. 2d 106.
However, even though appellant, instead of attempting to appeal, had invoked habeas corpus, still, under the facts in this record, he was not entitled to any relief.
The appeal is dismissed.
Lee, Arrington, Ethridge and Gillespie, JJ., concur.